765 N.W.2d 333 (2009)
EDWARD C. LEVY COMPANY d/b/a Liberty Sand & Gravel Company, Plaintiff-Appellee, and
Detroit Area Council of Boy Scouts of America, Plaintiff-Counterdefendant-Appellee,
v.
METAMORA TOWNSHIP, Defendant-Counterplaintiff-Appellant, and
Metamora Land Preservation Alliance and Landex, Inc., Intervening Defendants-Counterplaintiffs-Appellees.
Docket No. 138362. COA No. 279431.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the January 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we *334 are not persuaded that the question presented should be reviewed by this Court.